Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional Application filed on 09/30/2019.
Claims 1-4, 7-8, 11-12, 15-33 and 34 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 08/06/2021), Applicants filed a response and an amendment on 10/29/2021, amending claims 1-2, 7-8, 11-12, 21-22, 28, and 30, and canceling claims 5-6, 9-10, 13-14, and 35-48 is acknowledged. 
Claims 1-4, 7-8, 11-12, 15-33 and 34 are present for examination.



Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 21 and 22 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1-34 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 
The previous rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Mikkelsen et al. (Methods for improved production of rebaudioside D and rebaudioside M. WO 2014/122227 A2, publication 08/14/2014), claim priority of US Provisional application 61/761,490, filed on 02/06/2013, which is also published as US 2016/0186225 A1, and that will be used to identify the claim limitations), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-2, 3-8, 11-12, 15-20, 21-27,28-29, 30-33 and 34 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Mikkelsen et al. (Methods for improved production of rebaudioside D and rebaudioside M. WO 2014/122227 A2, 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Molly F. M. Chen, applicants’ representative on 12/20/2021. 

Amend the claim(s) as shown below:
1.	 (Currently amended)	A method for producing rebaudioside D and/or rebaudioside M, comprising: 

		incubating the starting composition with a recombinant microorganism in a mixture, wherein the recombinant microorganism expresses a uridine diphosphate (UDP)-glucosyltransferase enzyme derived from Oryza sativa (EUGT11) and a UDP-glucosyltransferase enzyme derived from Stevia rebaudiana (UGT76G1); and
		purifying rebaudioside D and/or rebaudioside M from the mixture,
	wherein the recombinant microorganism is recombinant Escherichia coli or recombinant Pichia pastoris, and:
		when the recombinant microorganism is recombinant Escherichia coli, phosphoglucomutase gene (pgm), G1P adenylyl transferase gene (glgC) and G1P phosphatase gene (agp) in the recombinant Escherichia coli are knocked out, and the uridine diphosphate glucose (UDPG) synthetase gene (ushA) is replaced with T5 operon containing sucrose phosphorylase (Basp) and G1P uridine acyltransferase (ugpA) genes, and
		when the recombinant microorganism is recombinant Pichia pastoris, pgm gene, glgC gene and agp gene in the recombinant Pichia pastoris are knocked out.  

2.	(Currently amended)	A method for producing rebaudioside D and/or rebaudioside M, comprising: 
		providing a starting composition comprising at least one of rebaudioside A and stevioside; 
of Oryza sativa and a UGT76G1 enzyme of Stevia rebaudiana; 
		purifying rebaudioside D and/or rebaudioside M from the mixture,
	wherein the recombinant microorganism is recombinant Escherichia coli or recombinant Pichia pastoris, and:
		when the recombinant microorganism is recombinant Escherichia coli, pgm gene, glgC gene and agp gene in the recombinant Escherichia coli are knocked out, and the UDPG synthetase gene ushA are replaced with T5 operon containing Basp and ugpA genes, and
		when the recombinant microorganism is recombinant Pichia pastoris, pgm gene, glgC gene and agp gene in the recombinant Pichia pastoris are knocked out.

21.	(Currently amended)	The method of claim 19, wherein the crude enzyme preparation is produced by cell disruption in the presence of at least 40% of sucrose as a hypertonic solution.
	
22.	(Currently amended)	The method of claim 20, wherein the crude enzyme preparation is produced by cell disruption in the presence of at least 40% of sucrose as a hypertonic solution.
            
28.	(Currently amended)       The method of claim 27, wherein the ultra-filtering in Step a uses an ultrafiltration membrane having a specification of 10kD with [[the ]]a transmembrane pressure of 1.0-1.5 Megapascals (MPa).
nanofiltration in Step b uses a nanofiltration membrane having a specification of 0.5kD with [[the ]]a transmembrane pressure of 1.5-2.0MPa.

            30.	(Currently amended)       The method of claim 27, wherein the a solid content of 10-30%, adding ethanol to adjust the ethanol concentration to 10-80%, heating to boil, cooling to 0-40°C and crystallizing for 1-60h. 
            
31.	(Currently amended)       The method of claim 27, wherein the spray-drying in Step c is performed under a condition in which the retentate is concentrated to a liquid with [[the ]]a solid content of 10-60% and then spray-dried with a temperature of 80°C at [[the ]]an air inlet and 120°C at [[the ]]an air outlet during spray-drying.
            
32.	(Currently amended)       The method of claim 27, wherein the Steps a and b do not involve a multi-column system.


Allowable Subject Matter
	Claims 1-4, 7-8, 11-12, 15-33 and 34 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for producing rebaudioside D and/or rebaudioside M, comprising: providing a Oryza sativa (EUGT11) and a UDP-glucosyltransferase enzyme derived from Stevia rebaudiana (UGT76G1); and purifying rebaudioside D and/or rebaudioside M from the mixture, wherein the recombinant microorganism is recombinant Escherichia coli or recombinant Pichia pastoris, and: when the recombinant microorganism is recombinant Escherichia coli, phosphoglucomutase gene (pgm), G1P adenylyl transferase gene (glgC) and G1P phosphatase gene (agp) in the recombinant Escherichia coli are knocked out, and the uridine diphosphate glucose (UDPG) synthetase gene (ushA) is replaced with T5 operon containing sucrose phosphorylase (Basp) and G1P uridine acyltransferase (ugpA) genes, and when the recombinant microorganism is recombinant Pichia pastoris, pgm gene, glgC gene and agp gene in the recombinant Pichia pastoris are knocked out. The prior art does not teach a method for producing rebaudioside D and/or rebaudioside M, comprising: providing a starting composition comprising at least one of rebaudioside A and stevioside; incubating the starting composition with a recombinant microorganism in a mixture, wherein the recombinant microorganism expresses a uridine diphosphate (UDP)-glucosyltransferase enzyme derived from Oryza sativa (EUGT11) and a UDP-glucosyltransferase enzyme derived from Stevia rebaudiana (UGT76G1); and purifying rebaudioside D and/or rebaudioside M from the mixture, wherein the recombinant microorganism is recombinant Escherichia coli or recombinant Pichia pastoris, and: when the recombinant microorganism is recombinant Escherichia coli, phosphoglucomutase gene (pgm), G1P adenylyl transferase gene (glgC) and G1P phosphatase gene (agp) in the recombinant Escherichia coli are knocked out, and the uridine diphosphate glucose (UDPG) ushA) is replaced with T5 operon containing sucrose phosphorylase (Basp) and G1P uridine acyltransferase (ugpA) genes, and when the recombinant microorganism is recombinant Pichia pastoris, pgm gene, glgC gene and agp gene in the recombinant Pichia pastoris are knocked out. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656